t c memo united_states tax_court mohan roy m d inc petitioner v commissioner of internal revenue respondent mohan and vimal roy petitioners v commissioner of internal revenue respondent docket nos filed date mohan roy an officer for petitioner in docket no mohan and vimal roy pro sese in docket no edwin a herrera for respondent these cases were consolidated for purposes of trial briefing and opinion memorandum findings_of_fact and opinion jacobs judge respondent determined the following deficiencies additions and penalties with respect to petitioners' federal income taxes mohan roy m d inc docket no additions to tax penalties sec sec year deficiency a dollar_figure --- dollar_figure big_number dollar_figure --- big_number --- big_number big_number --- big_number mohan and vimal roy docket no year deficiency penalties sec dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number these consolidated cases involve two physicians mohan and vimal roy hereinafter sometimes referred to as the roys or as the individual petitioners and their professional_corporation mohan roy m d inc hereinafter referred to either as roy inc or the corporate petitioner during the years in issue roy inc owned or leased two luxury automobiles a silver spur ii rolls royce and a mercedes benz s-500 after concessions by respondent and petitioners the primary issue that remains concerns the rolls royce automobile specifically we must determine with respect to the corporate petitioner whether the expenses associated with the rolls royce are deductible and with respect to the individual petitioners whether the use of the rolls royce by mohan roy constitutes a constructive_dividend in addition we must determine whether the corporate and individual petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of the filing of the petitions roy inc 's principal_place_of_business was located in anaheim california and mohan and vimal roy husband and wife resided in newport beach california mohan roy is a cardiovascular surgeon vimal roy is an anesthesiologist the roys conduct their respective medical the corporate petitioner also raises as an issue its entitlement to alter its depreciation method under the modified accelerated_cost_recovery_system macrs with respect to the rolls royce because we hold that the corporate petitioner failed to prove its entitlement to any deduction for the rolls royce expenses we need not decide whether it can change depreciation methods practices through the corporate petitioner a california corporation the stock of roy inc is owned percent by mohan roy and percent by vimal roy during the years in issue mohan roy performed hundreds of open-heart surgical operations at four different hospitals in orange county california namely at fountain valley medical center anaheim memorial hospital western medical center and la mirada hospital besides open-heart surgeries he performed vascular and thoracic surgeries at six other hospitals in the course of operative and postoperative management of patients he had to travel to and between the various hospitals mohan roy worked between and hours a day approximately days a year and traveled approximately miles a day for business during the years in issue vimal roy performed medical services at three different hospitals namely at fountain valley medical center anaheim memorial hospital and newport surgicenter she traveled approximately miles a week weeks a year for business from the corporate office of roy inc fountain valley medical center is approximately miles western medical center is approximately miles and la mirada hospital is approximately miles the corporate office of roy inc is next to anaheim memorial hospital the distance between the roys' residence in newport beach to the corporate office of roy inc is approximately miles the record does not reveal the distance between the corporate office of roy inc and the other hospitals to which mohan roy traveled during the years in issue roy inc owned a silver spur ii rolls royce it also owned a mercedes benz s-500 until at which time that automobile was traded in connection with the corporation's leasing a new mercedes benz s-500 because they worked at different hospitals at different times the roys were not able to travel together during the years in issue vimal roy generally drove the mercedes benz s-500 the parties agree that the roys' personal_use of the mercedes benz s- owned by roy inc during each of the years in issue wa sec_28 percent and that the individual petitioners received constructive dividends as a result of such use during each of the years in issue the roys personally owned three automobiles a lexus a range rover and a general motors pickup truck the range rover was insured under roy inc 's policy but was primarily used by the roys' son who was in medical school the purpose of having the range rover as well as the rolls royce and two other vehicles on roy inc 's insurance_policy was to obtain a multiple-car discount on the premiums roy inc purportedly acquired the rolls royce4 as a promotional tool to obtain referral business from cardiologists and hospitals however because of the downturn in the economy during the early 1990's it was determined that it would be inappropriate to showcase the rolls royce while seeking referrals from doctors who had declining income consequently the roys decided that roy inc should dispose_of the rolls royce although the corporate petitioner did not do so during the years in issue the rolls royce was driven sparingly by mohan roy during the years in issue the odometer readings on the rolls royce on various dates were as follows date odometer reading date date date date date big_number big_number big_number big_number occasionally mohan roy used the rolls royce for commuting to work from home attending hospitals to visit patients or perform surgeries or having the car serviced twice per year or generally maintained when not in use the rolls royce was garaged at the roys' residence mohan roy generally drove the lexus to commute to work and to perform medical services the tax returns for the individual the rolls royce was purchased for dollar_figure which was paid in part by trading in a rolls royce and receiving a dollar_figure credit petitioners do not indicate that any automobile expenses were claimed for business use the record does not reveal whether the roys were reimbursed by roy inc for using their personal automobiles for business use roy inc reported gross_income on form_1120 u s_corporation income_tax return of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for roy inc paid and deducted automobile expenses insurance vehicle registration fees maintenance and repair expenses and gasoline relating to the rolls royce as follows year automobile expenses dollar_figure dollar_figure dollar_figure dollar_figure roy inc reported depreciation expense deductions using the double declining balance method under the modified accelerated_cost_recovery_system macrs for the rolls royce in the following amounts year depreciation expenses dollar_figure big_number big_number big_number the roys filed jointly and reported adjusted_gross_income on form_1040 u s individual_income_tax_return of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for they did not report as income the value of their use of the rolls royce during the years in issue opinion issue roy inc 's rolls royce expenses the first issue for decision is whether the corporate petitioner is entitled to deductions pursuant to sec_162 for the expenses_incurred for the use and operation of the rolls royce during the years in issue roy inc claims that the expenses were entirely for business purposes and that they were ordinary and necessary respondent disagrees asserting that not only did roy inc fail to substantiate the business use of the rolls royce but that it also failed to show that the expenses associated with the rolls royce were ordinary and necessary sec_162 allows as a deduction all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business an expense is ordinary if it is common or frequently occurs in the context of the particular business involved 308_us_488 an expense is necessary if it is appropriate and helpful to the taxpayer's trade_or_business 320_us_467 the taxpayer must show that there is a proximate relationship between the claimed expense and the operation of the taxpayer's trade_or_business 36_tc_879 the corporate petitioner claims that the rolls royce was an ordinary and necessary tool for obtaining business referrals in this regard mohan roy testified that he knew of many other doctors who drove rolls royces for a similar purpose as evidence of the promotional value of the rolls royce the individual petitioners point to roy inc 's gross_income during the years in issue ranging from dollar_figure million to dollar_figure million respondent counters by noting that mohan roy decided to limit his use of the rolls royce during the years in issue to avoid discouraging patient referrals due to the declining economy the instant case is similar to connelly v commissioner tcmemo_1994_436 affd without published opinion 99_f3d_1154 11th cir in connelly a plastic surgeon was the sole officer and shareholder of a medical corporation for which he provided the medical services allegedly to promote and advertise his services the corporation leased a rolls royce silver shadow which the shareholder purportedly used to attend medical conventions or for other business purposes we held in connelly that the medical corporation was not entitled to deduct the rolls royce expenses because the corporation failed to show a proximate relationship between the expenses paid and the promotion of the medical practice we therein stated we believe that the proposition that the leasing of the rolls royce enhances petitioner's skill usefulness or reputation as a physician is at best dubious in addition petitioners have failed to offer any evidence of any patients who were attracted to the medical practice by virtue of the leasing of the rolls royce id with regard to the instant case the corporate petitioner has not established that the rolls royce resulted in patient referrals in this regard there was no testimony from any referring physician that business was sent to roy inc because of the rolls royce see henry v commissioner supra pincite additionally mohan roy's testimony that he thought the rolls royce would discourage patient referrals and thus sought to sell it at an appropriate time undermines any claim that the automobile was an ordinary_and_necessary_expense to roy inc the limited use of the rolls royce about big_number miles during years and the fact that the vehicle was principally garaged at the roys' personal_residence also defeats the corporate petitioner's claim that the expenses were ordinary and necessary further the corporate petitioner has not substantiated the business use of the rolls royce pursuant to sec_274 for the years in issue to satisfy the substantiation requirements taxpayers must produce records that detail the use of automobiles for business purposes through mileage logs or other business records which corroborate the taxpayers' own testimony sec roy inc 's former office manager testified that she was unaware of any patients referred to roy inc because of mohan roy's use of the rolls royce 274-5t c temporary income_tax regs fed reg date here that was not done we are mindful that the individual petitioners concede that mohan roy occasionally used the rolls royce to commute to work a nondeductible personal_expense under sec_262 see 413_us_838 326_us_465 we are also mindful that the insurance_policy renewal notice indicates that the rolls royce is for pleasure use or under miles weekly to and from work or school petitioners request us to consider certain internal_revenue_service irs audit papers which they claim indicate that the revenue_agent was willing to allow an 80-percent business use of the rolls royce we will not consider what the agent might have done to settle this case because of our well-established rule that this court generally will not look behind the notice_of_deficiency and consider actions or determinations of a revenue_agent see 62_tc_324 to conclude we hold that the corporate petitioner has failed to substantiate that the expenses paid_or_incurred relating to the rolls royce were ordinary and necessary business_expenses consequently none of the rolls royce expenses are deductible by roy inc issue constructive dividends the second issue for decision is whether the individual petitioners must include in income as a constructive_dividend the value of mohan roy's use of the rolls royce the individual petitioners contend that the rolls royce was used solely for business purposes and thus they should not realize income from mohan roy's sparse use of the rolls royce distributions of property from a corporation to a shareholder with respect to its stock constitute dividends to the extent of the corporation's earnings_and_profits sec_301 sec_316 dividends may be formally declared or they may be constructive 368_f2d_439 9th cir affg tcmemo_1965_84 nondeductible expenditures made by a corporation for the personal benefit of a shareholder constitute a constructive_dividend to that shareholder 725_f2d_1183 9th cir 85_tc_332 37_tc_650 dividends are includable in the shareholder's gross_income sec_61 in the instant case as discussed supra we have found that the expenses associated with the rolls royce are not ordinary and necessary business_expenses nor did roy inc substantiate a business_purpose for such expenses even if as the individual petitioners contend some business_purpose existed for mohan roy's use of the rolls royce such as driving to hospitals to visit patients or perform surgeries we cannot find any evidence in the record to support an estimate of the amount of business use as opposed to personal_use cf 60_tc_728 moreover mohan roy received a personal and economic benefit from driving a luxury_automobile for commuting purposes cf 598_f2d_525 9th cir affg in part and revg in part tcmemo_1976_147 consequently we hold that the individual petitioners received constructive dividends from roy inc as a result of mohan roy's use of the rolls royce automobile see connelly v commissioner tcmemo_1994_436 royce c mcdougal m d inc v commissioner tcmemo_1985_64 william n smith m d p c v commissioner tcmemo_1983_426 tyson v commissioner tcmemo_1979_122 we must next decide the amount of constructive dividends received by the individual petitioners mohan roy testified that the fair rental value of the rolls royce was dollar_figure to dollar_figure per day however his testimony in this regard was self-serving and uncorroborated and he failed to specify how many days he drove the automobile likewise respondent failed to present any evidence as to the fair rental value of the rolls royce in this regard at trial we rejected as not relevant the testimony of respondent's expert witness regarding the fair rental value of a rolls royce in because the years in issue were through thus the record is completely devoid of the fair_market_value of the rolls royce for the years at issue therefore we will rely on the actual operating_expenses paid_by the corporate petitioner to maintain the rolls royce to determine the amount of constructive dividends_paid to the individual petitioners see ross v commissioner tcmemo_1990_23 see also 82_tc_335 tyson v commissioner supra mohan roy testified that the insurance premiums_paid by roy inc with respect to the rolls royce were included in his salary as a roy inc employee the accountant who prepared the federal_income_tax returns for both roy inc and the roys also testified that insurance premiums_paid by roy inc were included in mohan mohan roy reached this figure by estimating the annual cost of a 3-year lease on a dollar_figure rolls royce and dividing that by days roy's salary we find the testimony of mohan roy and the accountant credible on this point thus we hold that the constructive dividends do not include the amount of insurance premiums_paid by roy inc for only there was no corroboration with respect to the other years in issue neither mohan roy nor his accountant testified with respect to any other operating_expenses vehicle registration fees maintenance and repairs and gasoline paid_by roy inc relating to the rolls royce respondent conceded on brief that the depreciation expenses did not constitute constructive dividends to the roys on the basis of the record before us we hold that the amount of constructive dividends_paid by roy inc to the individual petitioners is the amount of operating_expenses paid_by roy inc for_the_use_of the rolls royce during the years in issue excluding depreciation and less the insurance premiums_paid in no evidence was introduced to show that the insurance premium payments were meant to serve as compensation even though we found they were included in mohan roy's salary the payments are deductible only if the corporation intended them to be compensation_for services rendered see 56_tc_1324 affd without published opinion 496_f2d_876 5th cir see also 298_f2d_562 9th cir affg tcmemo_1960_276 as a result roy inc is not entitled to deduct the amount of the insurance premium payments as reasonable_compensation under sec_162 because no evidence was introduced relating to the earnings_and_profits of roy inc the entire amount of the expenses paid_by roy inc constitutes constructive dividends rule a issue accuracy-related_penalties the final issue for decision is whether the corporate and or the individual petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 for negligence or disregard of rules or regulations or substantial_understatement of tax respondent determined a penalty for the corporate petitioner for and and a penalty for the individual petitioners for each of the years in issue petitioners generally assert a reasonable_cause defense sec_6662 imposes a penalty equal to percent of the amount of the underpayment attributable to negligence or disregard of rules or regulations or substantial_understatement of tax negligence means any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard means any careless reckless or intentional disregard sec_6662 a substantial_understatement of tax means an understatement_of_tax which exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure sec_6662 no accuracy-related_penalty is imposed with respect to any portion of the understatement as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 at trial when questioned about discrepancies between figures in the tax returns and the amounts the parties stipulated mohan roy claimed that he relied on his accountant to prepare the federal tax returns--presumably referring to both the corporate and personal returns however reliance on an accountant to prepare tax returns is not sufficient by itself to establish reasonable_cause see 88_tc_654 the taxpayer must also show that the taxpayer provided the return preparer with complete and accurate information from which the tax_return could be properly prepared an incorrect return was the result of the preparer's mistakes and the taxpayer in good_faith relied on the advice of a competent tax_return_preparer 86_tc_492 affd 864_f2d_1521 10th cir hotel continental inc v commissioner tcmemo_1995_364 affd without published opinion 113_f3d_1241 9th cir both the corporate and the individual petitioners have failed to prove that they acted with reasonable_cause and in good_faith rule a thus we hold that the corporate petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 for and and that the individual petitioners are liable for the accuracy-related_penalty for each of the years in issue to reflect the foregoing and the concessions of the parties decisions will be entered under rule
